CRIMINAL CASE COVER SHEET                                                               U.S. ATTORNEY'S OFFICE

Defendant Name:                 XIAORONG YOU aka SHANNON YOU
                                LIU XIANGCHEN

Place of Offense (City & County): .:. . :K;.;.:. in=g=s,: c. po=rt. . :. . :. . /=S=ul=liv..:....;a=n..;__C==ou=n....;..;:t.,_y_ _ _ _ _ _ _ _ _ __

Juvenile:         Yes                No         X           Matter to be Sealed:                  Yes         X             No

Interpreter:        No                  Yes         X          Language: _Mandarin _ _ _ _ _ _ _ _ _ _ __
                         --
Total# of Counts:_ Petty                                  Misdemeanor (Class_ )                        _9_ Felony


                                         ORIGINAL INDICTMENT                                                                  Count(s)
                          U.S.C. Citation(s) and Description of Offense Charqed
                Conspiracy to Commit Theft of Trade Secrets (18 U.S.C. §                                                            1
                1832(a )(5))
                Theft of Trade Secrets (18 U.S.C. & 1832(a)(3))                                                                  2-8
                Wire Fraud (18 U.S.C. § 1343)                                                                                       9

Current Trial Date (if set):                                               before Judge _ _ _ _ _ _ __

Criminal Complaint Filed:                  No __X_ Yes - -

Defendant on Supervised Release: Yes _ _ No                                             X

Violation Warrant Issued?                    No           Yes                Case No.
                                                                                            ---------
Related Case(s):


Case Number                     Defendant's attorney                       How related


Criminal Informations:
Pending criminal case:                     No - - Yes - - -                               Case No. - - - - - - -

New Separate Case _ __                                    Supersedes Pending Case _ __

Name of defendant's attorney:

Retained: _ _ _                           Appointed: _ __



Date: September 12, 2017                                Signature of AUSA:              s/ Timothy C. Harker




       Case 2:19-cr-00014-JRG-CRW Document 3-1 Filed 02/12/19 Page 1 of 1 PageID #: 16
